Name: Commission Regulation (EC) No 1439/2000 of 30 June 2000 amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  animal product;  international trade
 Date Published: nan

 Avis juridique important|32000R1439Commission Regulation (EC) No 1439/2000 of 30 June 2000 amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector Official Journal L 161 , 01/07/2000 P. 0067 - 0067Commission Regulation (EC) No 1439/2000of 30 June 2000amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 29(2) thereof,Whereas:(1) Commission Regulation (EC) No 2789/98(2), as last amended by Regulation (EC) No 2656/1999(3), grants a temporary derogation from Commission Regulation (EC) No 1445/95(4), as last amended by Regulation (EC) No 2648/98(5), on rules of application for import and export licences in the beef and veal sector.(2) The reasons for extending the validity of export licences with advance fixing of the refund from 30 to 60 days and for extending the derogation granted in Article 10(5) to cover products falling within CN code 0202 are still valid. It is therefore necessary to extend the validity of Regulation (EC) No 2789/98.(3) Given the new structure of the nomenclature for export refunds on beef and veal products as laid down in Commission Regulation (EC) No 1000/2000(6), that derogation may no longer apply to products falling within CN code 1602.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Article 1(2) of Regulation (EC) No 2789/98 is replaced by the following:"2. Notwithstanding the first sentence of Article 10(5) of Regulation (EC) No 1445/95, licence applications for a quantity not exceeding 22 tonnes of products falling within CN codes 0201 and 0202 shall not, at the applicant's request, be subject to the five-day time lag."Article 2In the second paragraph of Article 2 of Regulation (EC) No 2789/98, "30 June 2000" is replaced by "31 December 2000".Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 347, 23.12.1998, p. 33.(3) OJ L 325, 17.12.2000, p. 14.(4) OJ L 143, 27.6.1995, p. 35.(5) OJ L 335, 10.12.1998, p. 39.(6) OJ L 114, 13.5.2000, p. 10.